DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Response to Arguments
Claim Objections
Applicant's amendments and arguments filed 03/18/2021 have been fully considered and are persuasive. The objection of claims 14 has been withdrawn. 
Rejection Under 103
Applicant's arguments filed 03/18/2021 have been fully considered. Applicant argues that the cited references do not teach all of the limitations of the amended claims. Specifically, the references do not teach the forward time-based anchors and wherein each of the anchors defined in the computer instantiated mathematical model extends from an earlier node to a later node and constrains the later node to be completed within a designated time span after the earlier node. Applicant’s arguments appear to be directed toward the amendments and are therefore moot. However, the Ponce reference discloses the anchors defined in the computer instantiated mathematical model. The Baniameri reference teaches the forward time-based anchors and wherein each of the anchors defined in the computer instantiated mathematical model extends from an earlier node to a later node. The Stephenson reference teaches constraining a later node to be completed within a designated time span after the earlier node. The combination of Ponce de Leon, Baniameri, and Stephenson are used to teach the claimed invention. See the updated rejection for further clarification in light of the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce de Leon (US 8400467) in view of Baniameri et al. (US 2018/0158541) in view of Stephenson (US 2007/0250344).  
Regarding claim 1, Ponce discloses a computer method of managing a workflow of scheduled nodes (Ponce column 2, lines 51-57: using nodes, or event objects, through which an activity is connected (managing workflow) from successor start nodes, predecessor finish nodes, to a milestone or benchmark (scheduled nodes)), comprising: 
instantiating a computer instantiated mathematical model of workflow paths by an application executing on a computer system (Ponce figure 18; column 19, lines 4-16: using (instantiating) a graphical planning and scheduling system (mathematical model), where project start and end dates are set (workflow paths), by a computer program product (application) comprising software instructions operable when executed (a computer system)) 
wherein the computer instantiated mathematical model defines a plurality of nodes to be scheduled by the application (Ponce step 1812 figure 18; column 19, lines 4-16: using (instantiating) a graphical planning and scheduling system (mathematical model); column 19, lines 34-36: the process 1800 (mathematical model) defines resources (nodes) for schedule (by the application)) 
defines time-based anchors that establish rules for computing time relationships between two or more of the plurality of nodes by the application (Ponce column 7, lines 41-48: logic rules may be defined (time-based anchors that establish rules) that define how the objects behave in the system at any given time (time relationships between two or more nodes), where the objects may be shifted or extended on the time-scaled display)
defines sequence-based anchors that establish rules for computing sequence relationships between two or more of the plurality of nodes by the application (Ponce figure 18; column 19, lines 27-36: creating logic relationships at step 1810 linking milestones and activities (sequence-based anchors that establish rules) with the resources (two or more nodes) assigned at step 1812, where the logic relationships may be changed to prohibit an activity or logic relationship from masking another activity or logic relationship (rules for computing sequence relationships)), and 
defines activities to be performed when completing the plurality of nodes (Ponce Figs. 7 and 8, column 10, lines 30-40: best illustrated in figures 7 and 8, activity 702 (activities to be performed) may be slipped by eighteen working days before the scheduled completion date of node 706 must be extended (when completing the nodes)); 
for each of a plurality of workflow objects, determining a workflow schedule for the workflow object by the application; wherein the application determines the workflow schedule (Ponce figure 6; column 10, lines 45-60: activities (each workflow object) include activity 702 and activity 716, which have start and end dates (a workflow schedule for the workflow object))
wherein the workflow schedule comprises at least a subset of the plurality of nodes to be performed in completing the workflow (Ponce figure 7; column 10, lines 45-60: the start and end dates (workflow schedule) includes node 706, node 708, and node 724 (nodes to be performed in completing the workflow))
wherein the application determines the workflow schedule (as previously disclosed by Ponce) based on a baseline time of the workflow object (Ponce figure 7; column 10, lines 51-60: with a thirty-eight working day gap 722 (a baseline time of the workflow object)), 
based on the time-based anchors between the node in the subset defined by the computer instantiated mathematical model (Ponce column 7, lines 41-48: considering the logic 
based on the sequence-based anchors between the node in the subset defined by the computer instantiated mathematical model (Ponce figure 18; column 19, lines 27-36: creating the logic relationships at step 1810 linking milestones and activities (sequence-based anchors) which have the resources (the nodes) assigned at step 1812, where the logic relationships may be changed to prohibit an activity or logic relationship from masking another activity or logic relationship (defined by the mathematical model)), and 
wherein at least one node in the subset has a sequence-based anchor to a second node in the subset (Ponce figure 18; column 19, lines 27-36: while creating the logic relationship at step 1810 (a sequence-based anchor) linking milestones and activities which have resources (a second node) assigned at step 1812, where the logic relationships may be changed to prohibit an activity or logic relationship from masking another activity or logic relationship); 
presenting by the application a list of activities to be performed when performing a node in the subset associated with a workflow path of a workflow object based on the computer instantiated mathematical model (Ponce abstract; Figs. 7 and 8; column 10, lines 30-60: best illustrated in figures 7 and 8 showing exemplary project schedules (presenting a list of activities to be performed), including node 706 and node 708 (when performing a node associated with a workflow path) for each activity including activity 702 (a workflow object) using the graphical planning and scheduling system (mathematical model)); 
storing, by the application, context information about completion of the activities performed (Ponce column 19, lines 34-43: saving (storing by the application) different plan iterations that address specific scenarios (context information about completion of the activities)) when performing the node in the subset associated with the workflow path of the workflow object (Ponce column 10, lines 33-44: where the schedule is defined using node 706 (performing the node associated with the workflow path) for activity 702 (the workflow object)); 
changing a workflow schedule of a third node in the subset associated with the workflow path of the workflow object by the application (Ponce column 10, lines 45-55; column 11, lines 1-
changing a workflow schedules of a plurality of other nodes in the subset associated with the workflow path of the workflow object by the application based on the changed workflow schedule of the third node (Ponce column 11, lines 1-19: updating (changing) all gaps in real-time that are linked to the activity, where the gaps were decreased by ten working days, comparing gaps 722 and 726 in figure 7 (workflow schedules of other nodes of the workflow object) so that the logic relationship maintains its zero gap (based on the changed workflow schedule of the third node)), based on at least one time-based anchor between the third node and the plurality of other nodes associated with the workflow path of the workflow object (Ponce column 7, lines 41-48; column 11, lines 1-5: using logic rules defined (a time-based anchor) that defines how the object (third node) behaves in the system at any given time, where the objects (the other nodes) may be shifted or extended on the time-scaled display (associated with the workflow path)), and based on at least one sequence-based anchor between the third node and the plurality of other nodes associated with the workflow path of the workflow object (Ponce figure 18; column 19, lines 27-36: using the logic relationships at step 1810 linking milestones and activities (a sequence-based anchor) with the resources assigned at step 1812, where the logic relationships may be changed to prohibit an activity (third node) or logic relationship from masking another activity or logic relationship (other nodes associated with the workflow path))
While Ponce discloses time-based anchors (Ponce column 7, lines 41-48), Ponce does not appear to explicitly disclose a forward time-based anchor that extends from an earlier node to constrain a later node to be completed within a designated time span of the earlier node; and wherein at least one node in the subset has a forward time-based anchor to a first node in the subset.  

the time-based anchors comprise forward time-based anchors, and wherein each of the forward time-based anchors is defined in the computer instantiated mathematical model to extend from an earlier node to a later node; wherein at least one node in the subset has a forward time-based anchor to a first node in the subset; (Baniameri [0049] teaches that once the first appointment {earlier node} is complete that triggers the automatic scheduling process for a follow-up appointment {later node} [0021] teaches a computer program with programmable instructions to carry out the steps and functions) 
“Various embodiments presented herein relate to actively coordinating and transitioning chronically ill patients from hospital discharge to their primary care and specialty care appointments. The coordinated effort, also known as navigation, can be extremely successful in preventing hospital admissions and readmissions for patients with chronic disease. Often times, severely ill patients are overwhelmed or just confused with their post discharge instructions. The act of reminding or explaining the appointment schedule to these sick patients, providing education, making additional appointments, and/or various reminders can be the difference in successful follow up care.” See Baniameri [0018]. 
Therefore, it would have been obvious to one of ordinary skill in the art time-based protocols for healthcare workflows, before the effective filing date of the claimed invention, to modify the computer managed workflow of Ponce to incorporate the time-based anchors comprise forward time-based anchors, and wherein each of the forward time-based anchors is defined in the computer instantiated mathematical model to extend from an earlier node to a later node; wherein at least one node in the subset has a forward time-based anchor to a first node in the subset as taught by Baniameri. Having an earlier event trigger the next scheduling even helps to properly manage the workflow and ensure that adequate care is being provided to the patient.  
Ponce-Baniameri does not appear to explicitly teach that the time-based anchors can constrain the later node to be completed within a designated time span after the earlier node.
However, Stephenson teaches that it is old and well-known in the art of healthcare workflow protocols to have:
time-based anchors constrain the later node to be completed within a designated time span after the earlier node (Stephenson [0015] teaches scheduling follow-up appointments with-in a certain time frame depending on the study [0023] teaches determining the follow-up based on a calculated number of days from delivery of treatment [0016] also teaches identifying follow-up dates to be conducted after the initial visit)
“The benefits of such follow-up sequencing include a patient being able to pre-mark certain dates that will be site visit dates. Knowing these specific dates in advance can help improve patient retention.” See Stephenson [0015].
Therefore, it would have been obvious to one of ordinary skill in the art time-based protocols for scientific studies, before the effective filing date of the claimed invention, to modify the computer managed workflow of Ponce-Baniameri, as modified above, to incorporate time-based anchors constrain the later node to be completed within a designated time span after the earlier node as taught by Stephenson. Having a time-based constraint on a later event ensures the integrity of the later event by requiring it be done within the designated timespan in order to properly manage the workflow by making sure the patient knows in advance the date of their follow-up appointment. 
Regarding claim 2, Ponce-Baniameri-Stephenson teaches the computer method of claim 1, and Ponce further discloses wherein the workflow schedule is a partial workflow schedule (Ponce Figs. 7 and 8; column 10, lines 30-30-44: best illustrated in figures 7 and 8, the start and end dates between 706 and 708 (workflow) is just one activity in a plurality of activities (partial workflow schedule) that make up the project schedule).
Regarding claim 3, Ponce-Baniameri-Stephenson teaches the computer method of claim 1, and Ponce further discloses wherein the computer instantiated mathematical model further defines computational branches and associated branching conditions (Ponce figure 4; column 8, lines 40-44: when the object processor in the graphical planning and scheduling system (mathematical model) determines changes should not be handled (associated branching conditions) by the logic processor, it branches to block 414 (computational branches)), and changing the workflow schedule of the third node (as previously disclosed by Ponce – see claim 1) comprises evaluating a computational branch based on the context information (Ponce column 10, lines 45-55; column 11, lines 1-19; column 19, lines 34-43: pushing the start of activity 804 by ten working days so that the logic relationship (evaluating a 
Regarding claim 4, Ponce-Baniameri-Stephenson teaches the computer method of claim 1, and Ponce further discloses wherein the computer instantiated mathematical model further defines at least one repetitive node cycle (Ponce column 19, lines 34-43: the user may save different plan iterations (repetitive node cycle) that address specific scenarios), where the at least one repetitive node cycle comprises at least two nodes that repeat in the workflow schedule (Ponce column 19, lines 34-43: the iterations (repetitive node cycle) includes resources defined for the schedule and resources assigned to the activities (two nodes) in the different plan iterations (that repeat) to address the specific scenario (the workflow schedule)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson in view of NARI GROUP CORP (WO 2018/077016).
Regarding claim 5, Ponce-Baniameri-Stephenson teaches the computer method of claim 4, and Ponce further discloses where the at least one repetitive node cycle repeats (Ponce column 19, lines 34-43: the user may save different plan iterations that address specific scenarios (repetitive node cycle repeats)). 
The combination of Ponce-Baniameri-Stephenson does not appear to teach repeating until a cycle exit condition defined by the mathematical model is satisfied.   
However, Nari teaches that it is old and well-known in the art of schedule managing and processing to repeat until a cycle exit condition defined by the computer instantiated mathematical model is satisfied (Nari abstract: calculating the maximum value from a state point to an ending state point of a scheduling cycle, an output plan corresponding to the maximum value chain recorded by a starting state point of the scheduling cycle, and repeating said process to drive solution convergence by means of repeated iteration until accuracy meets a requirement (a cycle exit condition defined by the mathematical model is satisfied)). 
It would have been obvious to one of ordinary skill in the art of schedule managing and processing, at the time the invention was made, to modify the computer managed workflow and scheduling modification methods of Ponce-Baniameri-Stephenson, as modified above, to include repeating until a cycle exit condition defined by the mathematical model is satisfied as disclosed by Nari, . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson in view of Koehler (US 2005/0209993).
Regarding claim 6, Ponce-Baniameri-Stephenson teaches the computer method of claim 4, and Ponce further discloses where the at least one repetitive node cycle repeats (Ponce column 19, lines 34-43: the user may save different plan iterations that address specific scenarios (repetitive node cycle repeats)). 
The combination of Ponce-Baniameri-Stephenson does not appear to disclose repeating until the workflow object is one of destroyed or discarded.  
However, Koehler teaches that it is old and well-known in the art of healthcare data processing to repeat until the workflow object is one of destroyed or discarded (Koehler [0011]-[0017] executing a workflow by repeating steps d and e until the set of executables (workflow object) is empty, where the executed activity is deleted at step d (the workflow object is destroyed)). 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, at the time the invention was made, to modify the computer managed workflow and scheduling modification methods of Ponce-Baniameri-Stephenson, as modified above, to include repeating until the workflow object is one of destroyed or discarded as taught by Koehler, to gain the advantage of not having to transform the workflow into an acyclic workflow by using the process model.
Claim 7-8 12-14, 21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson in view of Briegs et al. (US 7054823).
Regarding claim 7, Ponce-Baniameri-Stephenson teaches a computer method of managing nodes (Ponce column 2, lines 51-57: using nodes, or event objects, through which an activity is connected (managing occurrences) from successor start nodes, predecessor finish nodes, to a milestone or benchmark), comprising: 
instantiating a computer instantiated mathematical model of nodes by an application executing on a computer system (Ponce figure 18; column 4, lines 31-32; column 19, lines 4-16: using (instantiating) a graphical planning and scheduling system (mathematical model), where 
wherein the computer instantiated mathematical model defines a plurality of nodes to be scheduled by the application (Ponce figure 18; column 19, lines 4-16: using (instantiating) a graphical planning and scheduling system (mathematical model); column 19, lines 34-36: the process 1800 (mathematical model) defines resources (nodes) for schedule (by the application) at step 1812)
defines time-based anchors that establish rules for computing time relationships between two or more of the plurality of nodes by the application (Ponce column 7, lines 41-48: logic rules may be defined (time-based anchors that establish rules) that define how the objects behave in the system at any given time (time relationships between two or more nodes), where the objects may be shifted or extended on the time-scaled display)
defines sequence-based anchors that establish rules for computing sequence relationships between two or more of the plurality of nodes by the application (Ponce figure 18; column 19, lines 27-36: creating logic relationships at step 1810 linking milestones and activities (sequence-based anchors that establish rules) with the resources (two or more nodes) assigned at step 1812, where the logic relationships may be changed to prohibit an activity or logic relationship from masking another activity or logic relationship (rules for computing sequence relationships)), 
defines activities to be performed when performing the plurality of nodes (Ponce Figs. 7 and 8; column 10, lines 30-40: best illustrated in figures 7 and 8, activity 702 (activities to be performed) may be slipped by eighteen working days before the scheduled completion date of node 706 must be extended (when performing the nodes)), and 
defines computational branches conditioned (Ponce figure 4; column 8, lines 40-44: when the object processor in the graphical planning and scheduling system (mathematical model) determines changes should not be handled by the logic processor, it branches to block 414 (computational branches)) on context information about completion of activities performed when performing the plurality of nodes (Ponce column 10, lines 45-55; column 11, lines 1 -19; column 19, lines 34-43: pushing the start of activity 804 by ten working days so that the logic relationship maintains its zero gap, where the user may save the different plan iterations to address the 
for each of a plurality of subjects (Ponce column 16, line 3-12: for stakeholders (each subject) using the scheduling and planning process), 
determining a node schedule for the subject by the application (Ponce figure 7; column 10, lines 45-60; column 16, line 3-12: the system allows scheduling the start and end dates (node schedule) including node 706, node 708, and node 724), 
wherein a node is associated with a plurality of activities to be performed in completing the node (Ponce Figs. 7 and 8; column 10, lines 30-40: best illustrated in figures 7 and 8, activity 702 (activities to be performed in completing the node) may be slipped by eighteen working days before the scheduled completion date of node 706 (an associated node) must be extended) 
wherein the application determines the node schedule based on a baseline node date of the subject (Ponce column 16, line 3-12: backward planning the schedule (determines the node schedule) based on the optimal starting date determined by the stakeholder (a baseline node date of the subject))
based on the time-based anchors between at least a subset of the plurality of nodes defined by the computer instantiated mathematical model (Ponce column 7, lines 41-48: considering the logic rules defined (time-based anchors) that define how the objects behave in the system at any given time (between the nodes), where the objects may be shifted or extended on the time-scaled display (defined by the mathematical model)), and 
based on the sequence-based anchors between the nodes of the subset defined by the computer instantiated mathematical model (Ponce figure 18; column 19, lines 27-36: creating the logic relationships at step 1810 linking milestones and activities (sequence-based anchors) which have the resources (nodes) assigned at step 1812, where the logic relationships may be changed to prohibit an activity or logic relationship from masking another activity or logic relationship (defined by the mathematical model)), and 
wherein at least one node of the subset has a sequence-based anchor to a second node of the subset (Ponce figure 18; column 19, lines 27-36: while creating the logic relationship at step 1810 (a sequence-based anchor) linking milestones and activities which have resources (a second 
presenting by the application a list of activities to be performed when performing a node of the subset with of a subject based on the computer instantiated mathematical model (Ponce Figs. 7 and 8; abstract; column 10, lines 30-60: best illustrated in figures 7 and 8 showing exemplary project schedules (presenting a list of activities to be performed), including node 706 and node 708 (when performing a node of a subject) for each activity including activity 702 using the graphical planning and scheduling system (mathematical model)); 
storing, by the application, context information associated with the subject, wherein the context information is about completion of the activities performed (Ponce column 19, lines 34-43: saving (storing by the application) different plan iterations that address specific scenarios (context information associated with the subject about completion of the activities)) when performing the node of the subject (Ponce column 10, lines 33-44: where the schedule is defined using node 706 (performing the node of the subject) for activity 702); 
changing the node schedule of the subject by the application (Ponce column 10, lines 45-55; column 11, lines 1-19: pushing (changing) the start of activity 804 by ten working days (node schedule of the subject) so that the logic relationship maintains its zero gap) based on evaluation of at least some of the stored context information matching condition of a computational branch defined by the computer instantiated mathematical model (Ponce abstract; column 11, lines 20-31: where the user is able to test different what-if scenarios (evaluation of stored context information in a condition of a computational branch) to better plan and optimize the schedule, using the graphical planning and scheduling system (mathematical model)), 
wherein changing the node schedule comprises removing at least one previously scheduled node (Ponce column 14, line 60-67: modification (changing the node schedule) includes deletion (removing) of an activity (previously scheduled node) assigned one or more resources) and adding at least one previously unscheduled node (Ponce column 14, line 60-67: addition of a resource added to the schedule and assigned to one or more activities (adding a previously unscheduled node)); and 
changing a schedule of a plurality of other nodes of the subject by the application based on the changed node schedule of the subject (Ponce column 11, line 1-19: logic processor updates all resources attributable to the activities that were affected (changing the schedule of other nodes of the subject) by the modification (the changed node schedule)) 
based on at least one time-based anchor between the at least one previously unscheduled node and at least one other node of the subject (Ponce column 7, lines 41-48; column 11, lines 1-5: using logic rules defined (a time-based anchor) that defines how the object (previously unscheduled node) behaves in the system at any given time, where the objects (at least one other node) may be shifted or extended on the time-scaled display), and 
based on at least one sequence-based anchor between the at least one previously unscheduled node and at least one other nodes of the subject (Ponce figure 18; column 19, lines 27-36: using the logic relationships at step 1810 linking milestones and activities (a sequence-based anchor) with the resources assigned at step 1812, where the logic relationships may be changed to prohibit the activity (previously unscheduled node) or logic relationship from masking another activity or logic relationship (other nodes)). 
While Ponce discloses time-based anchors (Ponce column 7, lines 41-48), Ponce does not appear to explicitly disclose a forward time-based anchor that extends from an earlier node to constrain a later node to be completed within a designated time span of the earlier node; and wherein at least one node in the subset has a forward time-based anchor to a first node in the subset.    
However, Baniameri teaches that it is old and well-known in the art of time-based protocols for healthcare workflows to have:
the time-based anchors comprise forward time-based anchors, and wherein each of the forward time-based anchors is defined in the computer instantiated mathematical model to extend from an earlier node to a later node; wherein at least one node in the subset has a forward time-based anchor to a first node in the subset; (Baniameri [0049] teaches that once the first appointment {earlier node} is complete that triggers the automatic scheduling process for a follow-up appointment {later node} [0021] teaches a computer program with programmable instructions to carry out the steps and functions)

Therefore, it would have been obvious to one of ordinary skill in the art time-based protocols for healthcare workflows, before the effective filing date of the claimed invention, to modify the computer managed workflow of Ponce to incorporate the time-based anchors comprise forward time-based anchors, and wherein each of the forward time-based anchors is defined in the computer instantiated mathematical model to extend from an earlier node to a later node; wherein at least one node in the subset has a forward time-based anchor to a first node in the subset as taught by Baniameri. Having an earlier event trigger the next scheduling even helps to properly manage the workflow and ensure that adequate care is being provided to the patient.  
Ponce-Baniameri does not appear to explicitly teach that the time-based anchors can constrain the later node to be completed within a designated time span after the earlier node.
However, Stephenson teaches that it is old and well-known in the art of healthcare workflow protocols to have:
time-based anchors constrain the later node to be completed within a designated time span after the earlier node (Stephenson [0015] teaches scheduling follow-up appointments with-in a certain time frame depending on the study [0023] teaches determining the follow-up based on a calculated number of days from delivery of treatment [0016] also teaches identifying follow-up dates to be conducted after the initial visit)
“The benefits of such follow-up sequencing include a patient being able to pre-mark certain dates that will be site visit dates. Knowing these specific dates in advance can help improve patient retention.” See Stephenson [0015].
Therefore, it would have been obvious to one of ordinary skill in the art time-based protocols for scientific studies, before the effective filing date of the claimed invention, to modify the computer 
The combination of Ponce-Baniameri-Stephenson does not appear to explicitly teach wherein the nodes are visits of subjects to be scheduled in a clinical trial. 
However, Briegs teaches it is old and well-known in the art of workflow processing to have:
wherein the nodes are visits of subjects to be scheduled in a clinical trial (Briegs abstract; column 9, line 10-21: the module 32 allows the establishment of the planned visits (nodes) that study subjects in a clinical trial are expected to attend, what procedures are to be conducted at each visit, when the visits should occur). 
It would have been obvious to one of ordinary skill in the art of workflow processing, at the time the invention was made, to modify the computer managed workflow and scheduling modification methods of Ponce-Baniameri-Stephenson, as modified above, to include wherein the nodes are visits of subjects to be scheduled in a clinical trial as taught by Briegs, to gain the advantage of optimizing scheduling and planning of activities related to patient visits during a clinical trial, to improve workflow and resource planning.
Regarding claim 8, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 7, and Briegs further teaches wherein the clinical trial is associated with testing a medication or testing a medical treatment process (Briegs column 6, line 40-48: the investigator creates a new drug (testing a medication) and wants to establish a clinical trial for it). The motivations to combine the above mentioned references was discussed in the rejection of claim 7 and is incorporated herein. 
Regarding claim 12, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 7, and Briegs further teaches wherein the baseline visit date (Briegs fig 10, 11; column 16, line 31-34: best illustrated in figure 10 as the Test Recruitment Visit Label (baseline visit date)) is a date the subject is evaluated for admission to the clinical trial, a date the subject is admitted to the clinical trial, or a date the subject completes an initial visit after being assigned to a protocol arm of the clinical trial (Briegs fig 10, 11; column 3, line 43-47: where the Test Recruitment Visit has Visit ID 1, is in the Screening Phase (a date 
Regarding claim 13, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 7, and Ponce further discloses wherein at least some of the time-based anchors identify a time relationship as a minimum time value and a maximum time value (Ponce column 3, line 30-36; column 7, lines 41-48; column 13, line 52-58: logic rules may be defined (time-based anchors) that define how the objects behave in the system at any given time (identity a time relationship), including minimum intervals between connected dates (a minimum time value) while setting limits (a maximum time value) during a specified period of time).
Regarding claim 14, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 7, and Ponce further discloses:
wherein the time-based anchors further comprise reverse time-based anchors (Ponce column 14, line 26-30: or backsliding activities to increase as much as possible gaps (reverse time-based anchors))
And Baniameri further teaches:
wherein each of the reverse time-based anchors is defined in the computer instantiated mathematical model to extend from a second earlier node to a second later node (Baniameri [0050] teaches monitoring if the patient engaged in the patient care flow plan and will send reminders before an appointment or have the patient answer some questions about their pain and medication. The reminder is construed as the earlier node to be completed before the second later node of the appointment)
And Stephenson further teaches:
and constrain the second earlier node to be completed within a designated time span before the second later node, and wherein at least one visit of the subset has a reverse time-based anchor to one visit of the subset and has a sequence-based anchor to another visit of the subset (Stephenson [0021] For example, patients can be recruited for the study on a rolling basis--the "initial visit" date may already be identified and communicated or the patients may sign up and wait for notification of the initial visit date. If the initial visit date has not been previously identified, before the initial visit (in many cases, two weeks or more before the initial visit), the 
And Briegs further teaches:
the nodes as visits from a subject (Briegs abstract; column 9, line 10-21: the module 32 allows the establishment of the planned visits (nodes) that study subjects in a clinical trial are expected to attend, what procedures are to be conducted at each visit, when the visits should occur)
The motivations to combine the above mentioned references was discussed in the rejection of claim 7, and incorporated herein.
Regarding claim 21, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 7 and Ponce further discloses:
wherein the computer instantiated mathematical model is associated with a first protocol, and further comprising: instantiating a second computer instantiated mathematical model of nodes by the application, (Ponce figure 18; column 4, lines 31-32; column 19, lines 4-16 and lines 42-43 discloses during a subsequent plan iteration (instantiating a second mathematical model), using the graphical planning and scheduling system, where project start and end dates are set (occurrences), by the computer program product (application) comprising software instructions operable when executed) 
wherein the second computer instantiated mathematical model is associated with a second protocol (Ponce figure 18; column 19, lines 34-36 and lines 42-43 discloses the process 1800 during the subsequent plan iteration (second mathematical model) defines resources for schedule at step 1812, where the system is based on object oriented principles, embedded rules and computational algorithms that interact with one another through message passing (a second protocol) in real-time for the user during the subsequent (second) plan iteration)
and the second computer instantiated mathematical model defines a plurality of nodes to be scheduled by the application, (Ponce figure 18; column 19, lines 34-36 and lines 42-43 discloses the process 1800 during the subsequent plan iteration (second mathematical model) defines resources (nodes) for schedule (by the application) at step 1812)
each node defined by the second computer instantiated mathematical model associated with a synchronization identity (Ponce column 16, line 3-12 discloses the resources (each node) in planning the schedule originate from a known completion date (a synchronization identity)) 
 and where nodes defined by the second computer instantiated mathematical model that are identical to nodes defined by the computer instantiated mathematical model have the same synchronization identities, (Ponce column 19, lines 42-43column 20, line 40-50 discloses in cooperative planning where planning the event or project requires two planning entities in different plan iterations (where nodes defined by the second mathematical model are identical to the nodes defined by the mathematical model), such as two entities planning a wedding having the same completion date (same synchronization identities))
defines time-based anchors that establish rules for computing time relationships between two or more of the plurality of nodes defined by the second computer instantiated mathematical model by the application, (Ponce column 7, lines 41-48 discloses logic rules may be defined (time-based anchors that establish rules) that define how the objects behave in the system at any given time (time relationships between two or more nodes), where the objects may be shifted or extended on the time-scaled display)
 defines sequence- based anchors that establish rules for computing sequence relationships between two or more of the plurality of nodes defined by the second computer instantiated mathematical model by the application, (Ponce figure 18; column 19, lines 27-36 discloses creating logic relationships at step 1810 linking milestones and activities (sequence-based anchors that establish rules) with the resources (two or more nodes) assigned at step 1812, where the logic relationships may be changed to prohibit an activity or logic relationship from masking another activity or logic relationship (rules for computing sequence relationships)) 
defines activities to be performed during the plurality of nodes defined by the second computer instantiated mathematical model, (Ponce column 10, lines 30-40; best illustrated in figures 7 and 8, activity 702 (activities to be performed) may be slipped by eighteen working days before the scheduled completion date of node 706 must be extended (when performing the nodes))
and defines computational branches conditioned (Ponce figure 4; column 8, lines 40-44 discloses when the object processor in the graphical planning and scheduling system (mathematical model) determines changes should not be handled by the logic processor, it branches to block 414 (computational branches))
on context information about completion of activities performed during the plurality of nodes defined by the second computer instantiated mathematical model; (Ponce column 10, lines 45-55; column 11, lines 1-19; column 19, lines 34-43 discloses pushing the start of activity 804 by ten working days so that the logic relationship maintains its zero gap, where the user may save the different plan iterations to address the specific scenario (context information about completion of activities when performing the nodes))
for at least some of the plurality of subjects, (Ponce column 16, line 3-12 discloses stakeholders (subjects) using the scheduling and planning process) 
determining a new node schedule for the subject by the application (Ponce column 10, lines 45-55; column 11, lines 1-19 discloses pushing the start of activity 804 by ten working days (a new node schedule for the subject) so that the logic relationship maintains its zero gap)
based on the node schedule determined for the subject based on the computer instantiated mathematical model, (Ponce abstract; column 11, lines 20-31 discloses where the user is able to test different what-if scenarios to better plan and optimize the schedule, using the graphical planning and scheduling system (based on the node schedule determined for the subject))
based on the time-based anchors between at least some of the plurality of nodes defined by the second computer instantiated mathematical model (Ponce column 7, lines 41-48; column 11, lines 1-5; column 19, lines 42-43 discloses using logic rules defined (time-based anchors) that defines how the object (nodes) behaves in the system at any given time, where the objects may be shifted or extended on the time-scaled display during the subsequent plan iteration (second mathematical model)) 
and based on the sequence-based anchors between at least some of the plurality of nodes defined by the second computer instantiated mathematical model; (Ponce figure 18; column 19, lines 27-36; column 19, lines 42-43 discloses using the logic relationships at step 1810 linking 
presenting by the application a list of activities to be performed during another node of the subject based on the second computer instantiated mathematical model; (Ponce abstract; column 10, lines 30-60; column 19, lines 42-43 best illustrated in figures 7 and 8 showing exemplary project schedules (presenting a list of activities to be performed), including node 706 and node 708 (when performing a node of a subject) for each activity including activity 702 using the graphical planning and scheduling system during the subsequent plan iteration (second mathematical model))
storing by the application context information associated with the subject, wherein the context information is about completion of the activities performed (Ponce column 19, lines 34-43 discloses saving (storing by the application) different plan iterations that address specific scenarios (context information associated with the subject about completion of the activities)) 
during the another node of the subject (Ponce column 10, lines 33-44 discloses where the schedule is defined using node 706 (performing the node of the subject) for activity 702)
Ponce does not appear to explicitly disclose wherein the nodes are visits of subjects to be scheduled in a clinical trial; wherein the first protocol is a first clinical trial protocol; wherein the second protocol is a second clinical trial protocol. 
Briegs teaches it is old and well-known in the art of workflow processing to have:
wherein the nodes are visits of subjects to be scheduled in a clinical trial (Briegs abstract; column 9, line 10-21 teaches the module 32 allows the establishment of the planned visits (nodes) that study subjects in a clinical trial are expected to attend, what procedures are to be conducted at each visit, when the visits should occur) 
wherein the first protocol is a first clinical trial protocol (Briegs column 12, line 50-64 teaches protocol module establishes tracking of information about a clinical trial including a protocol number (first clinical trial protocol) in a list of protocols listed in figure 4) 
wherein the second protocol is a second clinical trial protocol (claim 1 of Briegs teaches the protocol of a prior clinical trial (second clinical trial protocol) stored in the form of a software template). 
It would have been obvious to one of ordinary skill in the art of workflow processing, at the time the invention was made, to modify the computer managed workflow and scheduling modification methods of Ponce-Baniameri-Stephenson, as modified above, to include wherein the nodes are visits of subjects to be scheduled in a clinical trial and there is a first and second clinical trial protocol as taught by Briegs, to gain the advantage of optimizing scheduling and planning of activities related to patient visits during a clinical trial, to improve workflow and resource planning. 
Regarding claim 25, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 21, and Ponce further discloses further comprising presenting by the application descriptions of procedures for performing the activities in the presented activities list (Ponce abstract; column 10, lines 30-60 best illustrated in figures 7 and 8 showing exemplary project schedules (performing the activities in the presented activities list), depicting “Complete Fill & Sub Grade Prep”, "Install Rough Landscape" and "Deliver Paver Brick & Trellises" (descriptions of procedures)).
Regarding claim 26, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 21, and Briegs further teaches wherein the clinical trial is associated with testing a medication or testing a medical treatment process (Briegs column 6, line 40-48 teaches the investigator creates a new drug (testing a medication) and wants to establish a clinical trial for it). The motivations to combine the above mentioned references was discussed in the rejection of claim 21, and incorporated herein. 
Claim 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson-Briegs in view of Giftakis et al. (US 2009/0264955).
Regarding claim 9, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 7 and the computer instantiated mathematical model. Ponce-Baniameri-Stephenson-Briegs does not appear to explicitly teach defining a washout state, evaluating information based on that definition, and presenting information with a washout state notification. However, Giftakis teaches it is old and well-known in the art of workflow data processing to: 
define a washout state of subjects (Giftakis [0016] defines a washout as a period of time before applying the second therapy program)
evaluating the context information by the application based on a washout definition; (Giftakis [0006] and [0016] receiving signals indicative of physiological parameters of the patient during the different periods of treatment and detecting a carryover effect during a washout period)
when presenting a visit activity list on a display, presenting a notification that the subject is in a washout state by the application (Giftakis [0016] receiving information regarding the first therapy period and detecting any carryover into the washout period and following instruction to apply the second treatment at the end of the washout period [0175] presenting on the display the therapy programs and information about the washout state of the subject)
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computer managed workflow and visit scheduling modification methods of Ponce-Baniameri-Stephenson-Briegs, as modified above, to incorporate defining a washout period and evaluating information based on that period as taught by Giftakis. The washout period allows for evaluating the efficacy of the therapy trial, so being able to add that to the trial and look at related data helps to improve the clinical trial. 
Regarding claim 10, Ponce-Baniameri-Stephenson-Briegs-Giftakis teaches the computer method of claim 9 and Giftakis further teaches it is old and well-known in the art of healthcare data processing to: have the computer instantiated mathematical model define a washout state time duration (Giftakis [0005] teaches a washout state for the subjects and define the state for a period of time). The motivations to combine the above mentioned references was discussed in the rejection of claim 9 and is incorporated herein. 
Regarding claim 11,.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson-Briegs in view of Kleeman et al. (US2014/0316822). 
Regarding claim 22, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 21, but Ponce-Baniameri-Stephenson-Briegs does not appear to explicitly teach parsing the protocol document and generating the model based on the analyzed protocol document. However, Kleeman teaches that it is old and well-known in the art of clinical studies to:  
parse a clinical trial protocol document by a protocol transcoding application that executes on the computer system; analyzing the clinical trial protocol document by the protocol transcoding application based on the parsing; (Kleeman [0040] teaches for each analysis process and model, the clinical study server 104 parses (a protocol transcoding application that executes on a computer system the document (a clinical trial protocol document) to determine whether sections of the document include matches specified in the particular model (analyzing the clinical trial protocol document based on the parsing))
automatically generating the computer instantiated mathematical model by the protocol transcoding application based on analyzing the clinical trial protocol document, (Kleeman [0040] teaches based on the analysis of the document (the clinical trial protocol document), the results to a match, and/or data included in a table of the document, the clinical study server writes the results to a data structure (automatically generating the mathematical model))
whereby the protocol transcoding application automatically transcodes the clinical trial protocol document into the computer instantiated mathematical model (Kleeman [0040] teaches based on the analysis of the document (the clinical trial protocol document), the results to a match, and/or data included in a table of the document, the clinical study server writes the results to a data structure (automatically transcodes into the mathematical model); para [0040]).  
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computer managed workflow and visit scheduling modification methods of Ponce-Baniameri-Stephenson-Briegs, as modified above, to incorporate automatically generating the mathematical model by the protocol transcoding application based on analyzing the clinical trial protocol document, whereby the protocol transcoding application automatically transcodes the clinical trial protocol document into the mathematical model as taught by .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson-Briegs in view of Allouche (US 2020/0327481).
Regarding claim 23, Ponce-Baniameri-Stephenson-Briegs teaches the computer method of claim 21 and that nodes are visits for a clinical trial, but Ponce-Baniameri-Stephenson-Briegs does not appear to explicitly teach transferring nodes before using the second model. However Allouche teaches that it is old and well-known in the art of clinical studies to:   
transfer nodes completed before instantiating the second computer instantiated mathematical model to a plurality of subjects who are moved to the second clinical trial protocol by the application. (Allouche [0112] teaches transferring tasks (construed as visits) to different workflows (construed as second trial protocols) before the second workflow is completed (construed as prior to starting the second model))
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computer managed workflow and visit scheduling modification methods of Ponce-Baniameri-Stephenson-Briegs, as modified above, to incorporate transferring nodes to a second trial prior to starting the second model as taught by Allouche. To prevent delays and make up for time, it is necessary to move nodes around to optimize the workflows. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ponce-Baniameri-Stephenson-Briegs-Allouche in view of Barsoum et al. (US 2015/0154361).
Regarding claim 24, Ponce-Baniameri-Stephenson-Briegs-Allouche teaches the computer method of claim 23 and that the nodes are visits for the clinical trial, but Ponce-Baniameri-Stephenson-Briegs-Allouche does not appear to explicitly teach changing the associated metadata. However, Barsoum teaches that it is old and well-known in the art of clinical studies data processing to: 
 change metadata associated with some of the transferred node by the application to make them conform to the second computer instantiated mathematical model (Barsoum [0038] teaches changing the metadata to conform with a changed node). 
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computer managed workflow and visit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686